[Cite as Wells v. Wells, 2014-Ohio-5646.]


STATE OF OHIO                     )                        IN THE COURT OF APPEALS
                                  )ss:                     NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

DARREN R. WELLS                                            C.A. No.     27097

        Appellant

        v.                                                 APPEAL FROM JUDGMENT
                                                           ENTERED IN THE
CARRIE T. WELLS                                            COURT OF COMMON PLEAS
                                                           COUNTY OF SUMMIT, OHIO
        Appellee                                           CASE No.   2007-01-0035

                                 DECISION AND JOURNAL ENTRY

Dated: December 23, 2014



        CARR, Judge.

        {¶1}     Appellant Darren Wells appeals the judgment of the Summit County Court of

Common Pleas, Domestic Relations Division, that modified his child support obligation. This

Court affirms in part, reverses in part, and remands.

                                                      I.

        {¶2}     Darren Wells (“Father”) and Carrie Wells (“Mother”) filed complaints for divorce

against one another in 2007. Although both parties moved for temporary orders, they withdrew

those motions and entered into an agreed entry wherein each was designated residential parent

and legal custodian of the parties’ two sons (d.o.b. 2/21/1996 and 5/27/1999), and Father was

granted specific parenting time.            The parties further agreed that Father would pay Mother

$10,000.00 per month for Mother “to pay her various expenses.” The agreed judgment entry

contained no order specific to child support. After some disputes arose, the parties were able to

come to another agreement wherein Father would make a lump sum payment of $40,000.00 to
                                                2


Wife, while the trial court would retain jurisdiction over that payment and later determine

“whether it shall be treated as property, fees or spousal support.” Accordingly, the parties agreed

that that sum would not be considered as child support. In April 2008, the domestic relations

court issued an agreed judgment entry evidencing a shared parenting plan. With regard to the

issue of child support, the agreed shared parenting plan stated merely that “child support shall be

pursuant to agreement or c[our]t order[.]”

       {¶3}    The matter proceeded to trial on the parties’ divorce on December 23, 2008. On

May 4, 2009, the domestic relations court issued a purported judgment entry of divorce which

left issues of property division and child support unresolved. After the parties appealed, this

Court by journal entry dismissed the appeal for lack of a final, appealable order because the

matter was not yet fully resolved. Wells v. Wells, 9th Dist. Summit No. 24784 (July 7, 2009).

       {¶4}    Before the trial court could resolve the above outstanding issues and issue a final

decree of divorce, the parties engaged in disputes relating to matters addressed in the May 4,

2009 entry, as well as child custody issues previously resolved in an April 10, 2008 agreed

shared parenting plan. The domestic relations court held a hearing on April 20, 2010, to address

all pending issues. On July 28, 2010, the court issued a judgment entry, dividing the parties’

property, ordering spousal support, incorporating the parties’ agreed shared parenting plan, and

ordering child support. Both parties appealed that judgment. Wells v. Wells, 9th Dist. Summit

No. 25557, 2012-Ohio-1392.

       {¶5}    This Court affirmed the domestic relations court’s judgment as it related to

matters involving discovery, determination of the marriage termination date, the division of

property, spousal support, and parenting issues. We reversed, however, as to the trial court’s

determination of child support, concluding that the court failed to apply the proper standard
                                                 3


where the parents’ combined income was above $150,000. Id. at ¶ 42-48. This Court remanded

the matter to the domestic relations court for a redetermination of child support after proper

consideration of the needs and standards of living of the parties and the children.

       {¶6}    Mother subsequently filed a post-decree motion for determination of child support

in consideration of this Court’s directives. The trial court held a hearing to redetermine the issue

of child support upon consideration of the needs and standard of living of the parties and children

had the marriage continued. In its judgment entry, the domestic relations court established child

support for two distinct periods of time, ordering Father to pay: (1) $6000.00 per month from

February 1, 2007 (the previous effective start date for child support), until July 1, 2012 (the end

date for spousal support), and (2) $13,000.00 per month from July 1, 2012, forward. Father

appealed, raising five assignments of error for review.         Father consolidates some of his

assignments of error.     To the extent that consolidation facilitates review, this Court also

consolidates some assignments of error. We further rearrange some assignments of error.

                                                II.

                                 ASSIGNMENT OF ERROR I

       THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN REGARD
       TO ITS DETERMINATION OF THE EFFECTIVE DATE OF THE CHILD
       SUPPORT AND THE EFFECTIVE DATE IS IN ERROR.

       {¶7}    Father argues that the domestic relations court erred by using February 1, 2007, as

the effective date of the child support order. This Court disagrees.

       {¶8}    The domestic relations court issued a final judgment entry of divorce on July 28,

2010, resolving all matters relevant to the divorce, including the issue of child support. This

Court remanded the matter to the trial court for redetermination of the amount of child support

because the court had failed to take into consideration the standard of living of each party and the
                                                  4


children. The domestic relations court previously determined in the July 28, 2010 entry that

child support was to be effective as of February 1, 2007, and neither party appealed that

determination.

        {¶9}     “‘The doctrine of res judicata precludes a party from relitigating any issue that

was, or should have been, litigated in a prior action between the parties.’” In re M.R.L., 9th Dist.

Summit No. 25618, 2011-Ohio-4997, ¶ 10, quoting Dun-Rite Constr., Inc. v. Hoover Land Co.,

9th Dist. Summit No. 25731, 2011-Ohio-4769, ¶ 8. The July 28, 2010 entry of divorce

established child support in the amount of $1497.21, “effective as of February 1, 2007” based on

Mother’s “[c]ounterclaim seeking child support filed January 27, 2007[].” The child support

worksheet attached to the decree calculated child support in this exact amount per month. The

decree further noted the existence of a child support arrearage created as a result of using the

February 1, 2007 start date, and provided that Father could cure that arrearage by adding 10%

more to his obligation. Concededly, later in the decree, the domestic relations court ordered that

Father shall pay Mother child support in the amount of $1491.23 per month, effective May 4,

2009.   Father now argues that the February 1, 2007 effective date constituted a “clerical

mistake.”

        {¶10} The difference in the two monthly payment amounts is arguably de minimis. The

difference in the time period is not. Nevertheless, neither party argued on appeal that the child

support order was ambiguous. Only now, after the domestic relations court reiterated its prior

order establishing the February 1, 2007 effective date of child support has Father argued that that

date is erroneous. Because Father could have raised the issue of the effective date of child

support in his appeal from the July 28, 2010 final judgment, his argument is now barred by the

doctrine of res judicata. Father’s first assignment of error is overruled.
                                                5


                                ASSIGNMENT OF ERROR III

       THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION BY FAILING
       TO FOLLOW OHIO LAW IN REGARD TO ITS DETERMINATION OF
       CHILD SUPPORT.

                                ASSIGNMENT OF ERROR IV

       THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION IN ITS
       DETERMINATION OF CHILD SUPPORT AND BY FAILING TO TAKE
       INTO CONSIDERATION AND GIVE CREDIT FOR THE SUBSTANTIAL
       DEVIATION FACTORS UNDER R.C. 3119.23 AND 3119.24.

                                ASSIGNMENT OF ERROR V

       THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION BY FAILING
       TO ADDRESS THE CORRECT TIME FRAME IN REGARD TO THE
       LIFESTYLE ENJOYED DURING THE MARRIAGE.

       {¶11} Father argues that the domestic relations court erred by failing to first complete a

child support computation worksheet based on a combined annual income of $150,000 as

required by R.C. 3119.04. He further argues that the court erred by failing to consider the

deviation factors set forth in R.C. 3119.23 and 3119.24 when it awarded child support in excess

of the amount indicated pursuant to the child support computation worksheet based on a

combined annual income of $150,000. Moreover, Father argues that the trial court erred by

considering the lifestyles of the parties and children after the July 1, 2005 de facto termination

date of the marriage. Finally, he argues that the domestic relations court abused its discretion in

its redetermination of the amount of child support. This Court disagrees.

       {¶12} R.C. 3119.04(B) provides, in pertinent part:

       If the combined gross income of both parents is greater than one hundred fifty
       thousand dollars per year, the court, with respect to a court child support order, *
       * * shall determine the amount of the obligor’s child support obligation on a case-
       by-case basis and shall consider the needs and the standard of living of the
       children who are the subject of the child support order and of the parents. The
       court * * * shall compute a basic combined child support obligation that is no less
       than the obligation that would have been computed under the basic child support
       schedule and applicable worksheet for a combined gross income of one hundred
                                                   6


          fifty thousand dollars, unless the court * * * determines that it would be unjust or
          inappropriate and would not be in the best interest of the child, obligor, or obligee
          to order that amount. If the court * * * makes such a determination, it shall enter
          in the journal the figure, determination, and findings.

          {¶13} Although Father argues that the trial court failed to first complete a child support

computation worksheet based on the parties’ combined gross income of $150,000, he concedes

in both his remand hearing brief below and in his appellate brief that the “[trial] court already

performed that task in its July 28, 2010 Judgment Entry.” He further agrees that the previously

ordered amount of $1497.21 per month constitutes the correct amount pursuant to such

computation. He has neither argued that, nor explained how, another computation based on the

parties’ combined gross income of $150,000 would have been different. In fact, he argues that

child support should remain at this amount. Accordingly, we reject his assigned error in this

regard.

          {¶14} Father next argues that the domestic relations court considered the lifestyles of the

parents and children during a period of time not relevant to the determination of child support.

Father argues that the court was limited to considering the relative standards of living as of the

de facto termination date of the marriage, in this case July 1, 2005. On the contrary, this Court

previously recognized that courts properly “have considered the expenses of the parents and the

standard of living the parents and children enjoyed prior to the separation and divorce, as well as

the current standard of living of the parents.” (Emphasis added.) Wells, 2012-Ohio-1392, at ¶

46, citing Bajzer v. Bajzer, 9th Dist. Summit No. 25635, 2012-Ohio-252, ¶ 6; Barone v. Barone,

6th Dist. Lucas No. L-07-1336, 2008-Ohio-5793; Bunkers v. Bunkers, 6th Dist. Wood No. WD-

06-030, 2007-Ohio-561; Kendall v. Kendall, 6th Dist. Ottawa No. OT-04-004, 2005-Ohio-1777;

Wolfe v. Wolfe, 10th Dist. Franklin No. 04AP-409, 2005-Ohio-2331. Accordingly, Father’s

argument in this regard fails.
                                                 7


       {¶15} Father further argues that the trial court erred by failing to consider the deviation

factors set forth in R.C. 3119.23 and 3119.24 when it awarded child support in excess of the

amount indicated pursuant to the child support computation worksheet based on a combined

annual income of $150,000.       The domestic relations court, however, was not obligated to

consider those deviation factors in this case. As this Court has written:

       The level of support for a combined gross income of $150,000 is the starting point
       from which a trial court exercises its discretion in fashioning a child support
       award for parents with higher incomes. R.C. 3119.04(B). Downward deviations
       from that minimum require a determination “that it would be unjust or
       inappropriate and would not be in the best interest of the child, obligor, or obligee
       to order that amount.” Id. Support awards in excess of that minimum, however,
       are anticipated by R.C. 3119.04(B) and are not deviations.

Bajzer at ¶ 5. Accordingly, this Court concludes that the domestic relations court did not err by

failing to consider the deviation factors set forth in R.C. 3119.23 and 3119.24 because it did not

order a downward deviation from the minimum support based on the parents’ combined gross

income of $150,000. Instead, the trial court was merely required to consider “‘that amount

necessary to maintain for the children the standard of living they would have enjoyed had the

marriage continued.’” Bajzer at ¶ 6, quoting Berthelot v. Berthelot, 154 Ohio App. 3d 101, 2003-

Ohio-4519, ¶ 24 (9th Dist.).

       {¶16} Finally, Father argues that the domestic relations court abused its discretion in

determining the amount of child support. “This determination is within the discretion of the trial

court, and we review it for an abuse of that discretion.” Bajzer at ¶ 6, citing Peters v. Peters, 9th

Dist. Lorain Nos. 03CA008306, 03CA008307, 2004-Ohio-2517, ¶ 39-41. An abuse of discretion

is more than an error of judgment; it means that the trial court was unreasonable, arbitrary, or

unconscionable in its ruling. Blakemore v. Blakemore, 5 Ohio St. 3d 217, 219 (1983). When
                                                8


applying the abuse of discretion standard, this Court may not substitute its judgment for that of

the trial court. Pons v. Ohio State Med. Bd., 66 Ohio St. 3d 619, 621 (1993).

       {¶17} The evidence adduced at trial demonstrated that Mother earned little income

during the marriage. As we recognized in Wells, 2012-Ohio-1392, at ¶ 2, she quit her job in the

mid to late 1990’s to accompany Father to Australia where his employer had transferred him.

Mother did not return to work, instead remaining at home to raise the children. A few years after

Father left the marital home, Mother enrolled in law school. She did not obtain employment

until April 2011, when she became employed as a staff attorney in a law firm, earning a base

salary of $75,000 a year. Although her base salary remained approximately the same over the

next couple years, she earned bonuses that increased her annual income to approximately

$100,000. Mother testified, however, that her bonuses were based on her work with regard to a

specific case and that that case no longer required much work. Mother further testified that she

believed that her position would be eliminated within six months to a year.

       {¶18} On the other hand, the evidence demonstrated that Father’s income had started to

increase during the course of the marriage. For example, his income doubled from $98,000 to

$188,000 from 1997 to 1998. In 2000, he earned $221,000, and $400,000 in 2002. By 2009, his

income reached $774,000; by 2010, $1,039,901; by 2011, $1,438,944; and by 2012, just under

$3,000,000.    He conceded that his income had significantly increased since the parties’

separation in 2005, and that his ability to buy things for the children now was significantly

different from then.

       {¶19} Both parents testified regarding their respective standards of living, as well as the

children’s standard of living. Mother admitted that from 2009 through June 2012, she received

$840,000 in spousal support, plus almost $1500 per month for child support. She testified that
                                                9


her monthly expenses, not including the children’s tuition at University School, are currently

$7500, and that she incurs a $2000 deficit every month. She testified that, since her spousal

support ended, she is no longer able to afford many activities and things the children previously

enjoyed, e.g., country club membership, tennis and golf camps, academic camps, skiing and

snowboarding lessons, vacations, allowances, and desired clothing. Mother testified that her

older son drives a 2007 Dodge minivan that her parents gave him. She testified that, before the

divorce, the children were able to take three or four vacations every year, including at least one

abroad. Despite her assertion that she was no longer able to provide those opportunities for the

children, she admitted that she took them to Australia, Seattle, New York City, and Paris in

2012; and to Italy and Hawaii in 2013. She indicated, however, that other people paid for the

vacations in 2013.

       {¶20} Mother purchased a 5000 square foot home since the time of the divorce. She

also bought herself a BMW 5 Series vehicle which requires a $1012.56 monthly payment. She

admitted that Father has paid the entirety of the children’s tuition at University School since

2009, amounting to a monthly payment of at least $3400. While Father provides medical

insurance for the children, Mother has paid all unreimbursed medical, dental, and vision costs,

including $257 for dental insurance and $960 for medical costs. Father testified that he has paid

all orthodontia costs for the children.

       {¶21} Mother claimed that she was unable to put aside any money towards the

children’s future college expenses. She was, however, able to invest $17,000 in her 401(K) in

2012, bringing the total in that account to over $40,000 since she began working at the law firm

in 2011.
                                                10


       {¶22} Father testified that he remarried in 2009, and that he supports two stepchildren

who live with him. His current wife does not work outside the home. He has travelled with his

current wife and her children to Hawaii, New York, Chicago, and France. His own children did

not accompany him on any of these vacations. Father pays one-half of the private school tuition

for his stepchildren, and he plans to pay one-half of his stepson’s college tuition when he

matriculates at John Carroll University. At trial, Father was not willing to commit to paying for

his own children’s college educations, however. Instead, he would only say that he planned to

talk to his children about college, but that paying the amount of child support being sought plus

college costs “would be a lot.” Although Father owned college investment accounts for both of

his sons, he had not made any contributions to the accounts since February 17, 2009. As of June

30, 2012, each son’s account was valued below $12,500.00. On the other hand, Father testified

that he was prepared to pay $20,000 (one half of the tuition less scholarship aid) towards his

stepson’s first year of college.

       {¶23} Father owns a $105,000 Mercedes M Class vehicle (which carries no loan), a

$30,000 Porsche, a new Mercedes E Class vehicle driven by his current wife, and a 2003

Mercedes M Class vehicle driven exclusively by his stepson. He has not provided a vehicle or

car insurance for his older son who drives. Father testified that he pays for dance and tennis

lessons for his stepdaughter, and that he has never been unable to afford any extracurricular

activities for his stepchildren. He did not testify that he was paying for any extracurricular

activities for his children. He further admitted that he provides cell phones and computers for his

stepchildren. University School provides Father’s children with computers as part of the tuition,

but only during the school year. Father gives his stepchildren allowances, but does not do so for

his two sons.
                                               11


       {¶24} Father and his new family live in a house in Hudson. He paid over $500,000 for

the home, and has made substantial renovations, including adding a $21,000 sound system/home

theater. He also owns a $660,000 vacation home in Naples, Florida. He belongs to a country

club and admits that he is able to vacation comfortably. He testified that he has been able to put

money away for savings despite his spousal and child support obligations arising out of the July

28, 2010 judgment entry. Since he remarried, Father has purchased jewelry valued at over

$100,000. He listed $650,000 in assets in a Charles Schwab account on a recent loan application

for his condominium in Naples.

       {¶25} Father testified that, since his divorce, he has given money to various family

members. Copies of cancelled checks admitted into evidence indicate that Father gave over

$35,000 to various family members. Father explained, “Well, from whom much is given much

is expected I guess as they say.”

       {¶26} When asked about his children’s standard of living, Father admitted that, other

than their time at school, he did not really know a lot about their lifestyles. He testified that,

from talking with his children, it “seems” as though they have been able to continue participating

in extracurricular activities. Moreover, Father had “not heard from them anything that they were

lacking.”

       {¶27} There was little evidence of the amount of time Father spends with the children.

Mother indicated that the children did not spend much time in Father’s home. The parties’

agreed shared parenting plan provides that Father would have parenting time with the children

every Monday and Thursday from 6:00 p.m. until 8:00 a.m. the next morning, and every other

weekend from 6:00 p.m. Friday until 8:00 a.m. Monday. He is also entitled to four weeks in the

summer with the children. Father did not take his children with him during the above-referenced
                                                12


vacations with his stepchildren and current wife. He further testified that he works six to seven

days a week, twelve to fourteen hours a day, and that he must travel fairly extensively overseas,

sometimes for months at a time. Accordingly, the reasonable inference is that the children are

not able to spend the full extent of Father’s parenting time with him.

       {¶28} The domestic relations court ordered Father to pay child support in the amount of

$6000 per month from February 1, 2007, until July 1, 2012, when Mother’s $20,000 per month

spousal support payments ended. Thereafter, the court ordered Father to pay child support in the

amount of $13,000 per month. This Court concludes that the domestic relations court was not

unreasonable in determining those amounts. While there is no requirement that Father treat his

children and stepchildren in the same manner, and we do not enunciate any such rule in that

regard, the standard of living of the stepchildren provides compelling evidence regarding the

standard of living the parties’ two sons would have enjoyed had the parents’ marriage continued.

       {¶29} Father’s career was on track for significant advancement even while the parties

were married. He began working at Goodyear in 2002, three years before the parties separated.

There is no evidence to indicate that his career would not have advanced in the same way had he

remained married to Mother. Father’s current wife does not work outside the home and there is

no evidence that she makes any financial contribution to the family outside of $1400 per month

that she receives for child support from her former spouse.          Under those conditions, the

stepchildren attend private schools, live in a lavish home (and vacation home), enjoy frequent

vacations within the country and abroad, drive or ride in high-end vehicles, participate in

extracurricular activities of their choosing, seemingly want for nothing, and receive allowances

in addition.
                                                 13


         {¶30} While the parties’ children cannot be deemed to be living in squalor, the evidence

indicates that they do not live in the level of opulence accorded to Father’s stepchildren whom he

supports. Father’s income is 30 times that of Mother. Nevertheless, Mother attempts to provide

the same high standard of living for the children on her income. It is simply not possible for her

to do so. She has been able to provide luxurious vacations in part by using monies she received

for spousal support and in part through the generosity of family and friends who have paid those

costs.   Moreover, the trial court heard evidence that Mother was dedicating some of her

resources to prepare for her own future rather than expending those resources to maintain certain

luxuries in the present for her children. Father, on the other hand, both provides for his own

comfortable future well-being while providing a lavish current lifestyle for himself, his current

spouse, and his stepchildren. The trial court was not unreasonable in concluding that the

children cannot maintain a standard of living comparable to that which they would have enjoyed

had the parents’ marriage continued absent significant support from Father.                   Father

acknowledges that the increase in his income since 2005 is “pretty significant,” as is his ability to

buy things for his children. Father’s most recent tax return in evidence, his 2011 return, shows

an adjusted gross income of over $1,700,000 and a tax liability of $500,000. Accordingly, his

net income was over $1,200,000, the equivalent of $100,000 a month. Taking into consideration

his admitted $22,000 per month budget, and without accounting for his increased annual income

of almost $3,000,000, we cannot say that the trial court’s exercise of discretion in apportioning

six percent and thirteen percent, respectively of the noted time periods, of monthly assets for the

benefit of Father’s children was unreasonable, arbitrary, or unconscionable.

         {¶31} As noted above, Father indicated that he believes that his children are “well cared

for” despite his concession that he is not really aware of their standard of living. However, his
                                                14


belief that the children’s needs are being met misses the essence of the applicable legal standard.

The standard employed in R.C. 3109.04(B) contemplates that children of a high-income

marriage will already have their basic needs met. For this reason, the case-by-case inquiry is not

focused upon their daily needs; rather, it is upon the standard of living that they would have

enjoyed had the marriage continued. There is no dispute that the children’s needs are being met.

In fact, the children enjoy privileges well beyond the scope of those realized by many others.

Again, that is not the standard. Given Father’s remarriage, the trial court heard evidence as to

the treatment of Father’s stepchildren, thus providing a detailed example of the standard of living

that Father’s children would have enjoyed had the marriage continued. Given the evidence, it is

not unreasonable to conclude both that Father’s children would have enjoyed such a standard of

living had the parents’ marriage continued and that they would not be able to enjoy a comparable

standard of living were the trial court to maintain child support at the prior amount of $1497.21

per month. Accordingly, the domestic relations court was not unreasonable in establishing child

support in the amount of $6000 per month during the period of time in which Mother continued

to receive spousal support in the amount of $20,000 per month. In this way, the trial court

reasonably acknowledged Mother’s obligation to both support her children and facilitate a

standard of living commensurate with the parents’ standard of living.

       {¶32} Moreover, given the record before us, we cannot say that the trial court abused its

discretion in awarding an increase in child support after July 1, 2012, to $13,000 per month. The

trial court could have reasonably concluded that Mother, on her $100,000 annual salary, would

no longer be able to maintain a standard of living for the children comparable to what they would

have enjoyed had the marriage continued. Father argues that the current child support order

inures “great prejudice” to him while providing “a completely unnecessary windfall” to Mother.
                                                15


Father fails to explain how a (conservative) surplus monthly income of $65,000 ($100,000 net

income based on 2011 tax return – [$22,000 monthly expenses + $13,000 child support])

prejudices his ability to provide for a secure future and an opulent present standard of living.

Moreover, as Mother and the children necessarily live in the same home, Mother may realize

some tangential benefit associated with her children’s standard of living. In addition, as their

parent, and given that supervision is a necessary component of parenting, she will reasonably

accompany them on vacations, as would Father if he took the children on a vacation. Mother

will also reasonably assume certain additional responsibilities and limitations on her personal

time concomitant with coordinating the children’s activities and schedules to allow them to take

advantage of the privileges of such higher standard of living.

       {¶33} Based on a review of the evidence, in consideration of the needs and the standard

of living of the parents and of the children had the marriage continued, we cannot say that the

domestic relations court was unreasonable in its determination of child support.

       {¶34} For the above reasons, Father’s third, fourth, and fifth assignments of error are

overruled.

                                ASSIGNMENT OF ERROR II

       THE TRIAL COURT ERRED AND ABUSED ITS DISCRETION BY FINDING
       AN ARREARAGE OF $293,085 WHEN THERE WAS NO EVIDENCE
       PRESENTED OR OTHERWISE IN THE RECORD UPON WHICH TO BASE
       SUCH A DECISION, AND BY ORDERING [FATHER] TO PAY THE
       ARREARAGE IN ONE LUMP SUM AND/OR QUARTERLY PAYMENTS OF
       $36,634 IN ADDITION TO THE SUBSTANTIAL MONTHLY CHILD
       SUPPORT ORDER; AND IS AGAINST THE MANIFEST WEIGHT OF THE
       EVIDENCE.

       {¶35} Father argues that the trial court erred by calculating an arrearage amount in the

absence of any evidence of child support payments previously made by him. He further argues
                                                 16


that the trial court erred by ordering him to pay his arrearage in eight quarterly payments or in

one lump sum. This Court agrees in part, and disagrees in part.

       {¶36} Father premises his arguments in large part on his assertion that the domestic

relations court erred in ordering child support effective as of February 1, 2007. As we previously

determined that his argument in regard to the effective date of child support is barred by the

doctrine of res judicata, his reiteration of that argument is not persuasive to demonstrate error in

the calculation of the arrearage.

       {¶37} Father further argues that the trial court’s calculation of the arrearage amount is

not based upon evidence received at trial. However, the trial court record bears out the fact that

there was no child support order in the record until the court issued its July 28, 2010 judgment

entry. The record further verifies the amount of child support ordered therein. In addition,

Mother testified that, after the trial court ordered Father to pay child support, she has received the

almost $1500 payment each month. Accordingly, there was testimony that Father was current in

his child support obligation as it was originally established prior to the recalculation hearing on

remand. Therefore, Father’s argument that the court lacked any evidence by which to calculate

the difference between what he had paid and the amount the trial court ordered in consideration

of the parties’ and children’s standard of living must fail.

       {¶38} To the extent that Father argues that the amount of the arrearage is against the

manifest weight of the evidence, we agree that the amounts are irreconcilable with the evidence.

Mother testified that Father was current in his previously ordered child support obligation for the

65-month period of February 1, 2007, until July 1, 2012. Accordingly, Father would have paid

$97,318.65 (65 X $1497.21). Had he been paying the newly ordered monthly amount of

$6000.00 during that same period, he would have paid a total of $390,000.00, leaving a lump
                                                   17


sum difference of $292,681.35 (rather than $293,085), or eight equal installment payments of

$36,585.17 (rather than $36,634).        To the extent that the trial court failed to explain this

discrepancy, the second assignment of error is sustained.

        {¶39} Finally, Father argues that the trial court erred by ordering him to pay his

arrearage either in eight quarterly payments or in one lump sum payment. He does not explain,

however, why it was error for the trial court to give him an option as to how to pay his arrearage.

We have frequently recognized that “an appellant’s assignment of error provides this Court with

a roadmap to guide our review.” Akron v. Johnson, 9th Dist. Summit No. 26047, 2012-Ohio-

1387, ¶ 3, quoting Taylor v. Hamlin-Scanlon, 9th Dist. Summit No. 23873, 2008-Ohio-1912, ¶

12, citing App.R. 16(A). We decline to chart our own course when, as in this case, the appellant

has failed to provide any guidance. App.R. 12(A)(2); see also Cardone v. Cardone, 9th Dist.

Summit No. 18349, 1998 WL 224934 (May 6, 1998) (holding that “if an argument exists that

can support [an] assignment of error, it is not this court’s duty to root it out.”).

        {¶40} Father’s second assignment of error is sustained in part, and overruled in part.

This matter is remanded to the domestic relations court for clarification and recalculation, if

necessary, of the amount of Father’s child support arrearage for the period from February 1,

2007, until July 1, 2012.

                                                  III.

        {¶41} Father’s first, third, fourth, and fifth assignments of error are overruled. The

second assignment of error is overruled in part, and sustained in part. The judgment of the

Summit County Court of Common Pleas, Domestic Relations Division, is affirmed in part,

reversed in part, and remanded for further proceedings consistent with this opinion.
                                                18


                                                                        Judgment affirmed in part,
                                                                                 reversed in part,
                                                                             and cause remanded.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed equally to both parties.




                                                      DONNA J. CARR
                                                      FOR THE COURT



BELFANCE, P. J.
GALLAGHER, J.
CONCUR.

(Gallagher, J., of the Eighth District Court of Appeals, sitting by assignment.)

APPEARANCES:

JOSEPH G. STAFFORD, Attorney at Law, for Appellant.

RICHARD A. RABB and KAITLYN D. ARTHURS, Attorneys at Law, for Appellee.